     Case 3:18-cv-00296-MMD-CLB Document 237 Filed 12/01/20 Page 1 of 3



 1    MCDONALD CARANO LLP
      Rory T. Kay (NSBN 12416)
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9996
 4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5    Alex Spiro (admitted pro hac vice)
        alexspiro@quinnemanuel.com
 6    51 Madison Avenue, 22nd Floor
      New York, New York 10010
 7    Telephone: (212) 849-7000

 8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Lifrak (admitted pro hac vice)
 9      michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (admitted pro hac vice)
10      jeaninezalduendo@quinnemanuel.com
      Aubrey Jones (admitted pro hac vice)
11      aubreyjones@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
12    Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
13
      Attorneys for Plaintiff/Counter Defendant
14    TESLA, INC.

15
                                   UNITED STATES DISTRICT COURT
16
                                            DISTRICT OF NEVADA
17

18
       TESLA, INC.,                                  Case No. 3:18-cv-00296-MMD-CLB
19                             Plaintiff,
       v.
20                                                   NOTICE REGARDING THE
       MARTIN TRIPP,                                 EXECUTION OF SETTLEMENT
21                             Defendant.            TERMS

22

23
       AND RELATED COUNTERCLAIMS
24

25

26

27

28


      09202-00003/12448162.1
     Case 3:18-cv-00296-MMD-CLB Document 237 Filed 12/01/20 Page 2 of 3



 1              Tesla, Inc., hereby submits this Notice providing instructions regarding the execution of

 2    the terms of the confidential Settlement Agreement, entered between the parties on November 30,

 3    2020.

 4              1.        Payment.     All amounts due and owing to Tesla can be paid via check made out

 5    to Tesla, Inc. and addressed to Tesla, Inc., c/o Austin Marsh, 901 Page Ave., Fremont, CA 94538.

 6    If Mr. Tripp prefers to make payment electronically via bank transfer, he can inform Tesla 30

 7    (thirty) days in advance of such payment, and Tesla will provide confidential routing information

 8    at such time. All communications regarding payment should be made to Tesla counsel Alex Spiro,

 9    unless Mr. Tripp is informed otherwise.

10              2.        Destruction of Confidential Materials. Section 16 of the Protective Order

11    requires that the parties return or destroy all “Discovery Materials” within 90 days of the final

12    disposition of the case. Accordingly, Mr. Tripp shall have until no later than March 1, 2021 to

13    certify and file with the Court his compliance with the Protective Order. For the avoidance of

14    doubt, the Protective Order defines “Discovery Materials” as “all items or information, including

15    from any non-party, regardless of the medium or manner generated, stored, or maintained

16    (including, among other things, testimony, transcripts, or tangible things) that are produced,

17    disclosed, or generated in connection with discovery or Rule 26(a) disclosures in this case.” A

18    sample certification of compliance is attached hereto as Exhibit A.

19              DATED this 1st day of December, 2020.

20                                                   QUINN EMANUEL URQUHART &
                                                     SULLIVAN, LLP
21
                                                     By: /s/ Alex Spiro
22
                                                        Alex Spiro
23                                                      51 Madison Avenue, 22nd Floor
                                                        New York, New York 10010
24
                                                         Rory T. Kay (NSBN 12416)
25                                                       MCDONALD CARANO LLP
                                                         2300 West Sahara Avenue, Suite 1200
26                                                       Las Vegas, NV 89102

27                                                       Attorneys for Plaintiff/Counter-Defendant
                                                         TESLA, INC.
28
      09202-00003/12448162.1                       Page 2 of 3
     Case 3:18-cv-00296-MMD-CLB Document 237 Filed 12/01/20 Page 3 of 3



 1                                                EXHIBIT A

 2
      I, Martin Tripp, certify as follows:
 3

 4         1. I have destroyed all physical copies of the Discovery Materials, including Tesla’s
              Confidential and Attorneys’ Eyes Only information, in my possession;
 5

 6         2. I have or caused to be deleted all electronic copies of the Discovery Materials, including
              Tesla’s Confidential and Attorneys’ Eyes Only information, on any and all electronic
 7
              devices I own, whether or not such devices are currently in my physical possession,
 8            including any back-up of such devices such as on Cloud storage;

 9
           3. I have or caused to be deleted all electronic copies of the Discovery Materials, including
10            Tesla’s Confidential and Attorneys’ Eyes Only information, that are within my control,
              from the internet, including from my email, and all user accounts I have access to on
11
              Google Drive, Microsoft OneDrive, Dropbox, www.Mega.nz, or any other electronic or
12            online file storage or file sharing platform; and

13         4. I have deleted all links or descriptions that I personally posted or referenced to the
14            Discovery Materials, including Tesla’s Confidential and Attorneys’ Eyes Only
              information, from social media, including, without limitation, Twitter, Facebook, Reddit,
15            YouTube, SnapChat, LinkedIn, Instagram, TikTok, Quora, etc.
16

17              I declare under penalty of perjury under the laws of the United States of America that the

18    foregoing is true and correct and that this document was executed in

19    ___________________________, on ________________, 2021.

20

21                                            ______________________________________
22                                                                   Martin Tripp

23

24

25

26

27

28
      09202-00003/12448162.1                       Page 3 of 3
